      Case 1:19-cv-00060-PGG-JLC Document 21 Filed 09/09/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



PHILLIP SULLIVAN JR.,
                                                             Case No.: 1:19-cv-00060

               Plaintiff,                                    NOTICE OF DISMISSAL
                                                             PURSUANT TO FRCP
                       -against-                             41(a)(1)(A)(i)

STARBUCKS COFFEE COMPANY,

               Defendant.



PLEASE TAKE NOTICE that the claims of Plaintiff, Phillip Sullivan Jr., are hereby dismissed

with prejudice as against Defendant, Starbucks Coffee Company, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), without fees and costs to either party.



Dated: September 9, 2019
       New York, New York


                                                             _/s/ C.K. Lee_______________
                                                             C.K. Lee, Esq.
                                                             Lee Litigation Group, PLLC
                                                             148 West 24th Street, Eighth Floor
                                                             New York, NY 10011
                                                             Phone: (212) 465-1188



SO ORDERED:


U.S.D.J.
